DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 5, 20, 24, 25 are amended; Claims 17 is cancelled; No claims are added.  Claims 1 – 16, 18 - 25 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments in the remarks dated 07/12/2022 with respect to the finality of the previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elsherif et al (US 20190159220 A1) and Chu et al. (US 10972196 B1).
In light of the applicant’s amendments to the claims to remedy the informalities pointed out in the previous non-final office action, the objection to claims 5, 24, 25 is hereby withdrawn.  
The rejection applied to claims 14 – 16, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is also withdrawn.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 – 12, 14 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif et al (US 20190159220 A1) in view of Chu et al. (US 10972196 B1).

Regarding claim 1, Elsherif et al. discloses an apparatus (Elsherif et al., FIG. 1 access point (AP)/controller 104 in relation to FIG. 2) comprising logic (Elsherif et al., FIG. 2, memory 206) and circuitry (Elsherif et al., FIG. 2, processor 204) configured to cause a wireless communication device (Elsherif et al., FIG. 1 access point (AP)/controller 104) to: 
based on a grouping criterion (Elsherif et al., [0060] scheduling UL MU-MIMO transmission may involve selecting modulation coding schemes (MCSs) for each device participating in the UL MU-MIMO transmission, where the selected MCS for each device may be the maximum MCS that the device can support), select from a plurality of wireless communication stations (STAs) a group of two or more STAs (Elsherif et al., [0060] by ensuring that each device uses the maximum MCS, transmission throughput during the UL MU-MIMO transmission may be improved or maximized, in relation to [0063] the AP may use obtained/estimated parameters to determine groups of STAs to participate in UL MU-MIMO transmissions) for a Trigger-Based (TB) Multi-User (MU) UL Orthogonal-Frequency-Division-Multiple-Access (OFDMA) control frame transmission to be communicated from the group of two or more STAs to the wireless communication device (Elsherif et al., [0060] the first UL-triggered PPDU may be identified as a Training HE TB PPDU and may provide the STAs with one or more variables or parameters to include in the first UL-triggered PPDU being triggered), 
the grouping criterion based on two or more Received Signal Strength Indicator (RSSI) values corresponding to the two or more STAs, respectively (Elsherif et al., [0060] the scheduling may involve selecting a target received signal strength indicator (RSSI) for each participating device for the UL MU-MIMO transmission); 
transmit a trigger frame to trigger the TB MU UL OFDMA control frame transmission (Elsherif et al., [0062] the AP may perform an arbitration interframe spacing (AIFS) or other backoff procedure and then transmits a trigger frame, in relation to [0080] once the groups of STAs are determined, the AP transmits a trigger frame scheduling the UL MU-MIMO transmission), 
the trigger frame comprising two or more STA Identifiers (IDs) to identify the two or more STAs, respectively (Elsherif et al., [0062] the trigger frame is transmitted from the AP to the STAs, requesting that each of the STAs submit a first UL-triggered PPDU in advance of their intended UL MU-MIMO transmissions, in relation to [0080] the trigger frame may indicate which STAs are scheduled to transmit their data in the UL MU-MIMO transmission that is to begin immediately following the trigger frame, where whenever a STA receives a trigger frame with an association identifier (AID) matching the AID of the STA, the STA should respond immediately); and 
process the TB MU UL OFDMA control frame transmission from the group of two or more STAs (Elsherif et al., [0063] based on the first UL-triggered PPDUs received from the one or more STAs, the one or more APs may obtain and/or estimate one or more of the following parameters: buffer status information for a corresponding STA; carrier frequency offset (CFO) estimate for each responding STA; a correlation metric per UL MU-MIMO group (correlation metric between the channels of the STAs in the UL MU-MIMO group); RSSI per STA; error vector magnitude (EVM) for each STA; packet error rate (PER) for each STA), 
the TB MU UL OFDMA control frame transmission comprising two or more control frames from the two or more STAs, respectively (Elsherif et al., [0063] after the trigger frame/ Training HE TB PPDU is transmitted from the one or more APs to the one or more STAs, the one or more STAs each transmits the first UL-triggered PPDU), 
wherein the two or more control frames comprise at least one of a Buffer Status Report (BSR) (Elsherif et al., [0064] a media access control circuit (MAC) of the AP may obtain the buffer status information for each STA from a quality of service (QoS) null field of the first UL-triggered PPDU, where the buffer status information may provide an indication of whether the STA has data to transmit UL and/or an amount of data to transmit UL, in relation to [0082] the trigger frame may be a buffer status report poll (BSRP) trigger frame).
Elsherif et al. does not expressly disclose control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR).
Chu et al., for example from an analogous field of endeavor (Chu et al., [Col 15, ln 46 - 55] an AP determines a client station as present within its transmission range if a corresponding NDP from the client station was received in an UL MU transmission and the AP transmits a DL PPDU having a trigger frame configured to prompt at least some of the determined client stations (STAs) to transmit, as part of an UL MU transmission, respective ranging measurement request packets indicative of respective requests for participation in the MU ranging measurement procedure) discloses control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) (Chu et al., [Col 17, ln 16 - 34] trigger frame variants includes any suitable combination of two or more of a basic trigger for soliciting an UL MU transmission having basic user data, a beamforming report poll (BRP) trigger for soliciting an UL MU transmission having beamforming training feedback, a buffer status report poll (BSRP) trigger for soliciting an UL MU transmission having information regarding how much user data is buffered at client stations for transmission to the AP, a bandwidth query report poll (BQRP) trigger for soliciting an UL MU transmission having bandwidth query reports indicative of channel bandwidth availabilities at client stations) an NDP feedback report poll (NFRP) trigger for soliciting an UL MU transmission having NDPs as feedback, trigger frame in a PPDU).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) as taught by Chu et al. with the system of Elsherif et al. in order to allow for a more optimized measurement feedback packet (Chu et al., [Col 17, ln 40 - 45]).

Regarding claim 2, Elsherif et al. - Chu et al. disclose identifying the plurality of STAs to be scheduled for UL control frame transmission (Elsherif et al., [0064] the PHY may also determine correlation metrics for each STA in the UL MU-MIMO group to be scheduled for either the first UL-triggered PPDU or the second UL-triggered PPDU); group the plurality of STAs into a plurality of STA groups based on the grouping criterion (Elsherif et al., [0064] the correlation metrics may be communicated to the MAC for use in scheduling and/or grouping STAs for the UL MU-MIMO transmission); and 
schedule a plurality of TB MU UL OFDMA control frame transmissions from the plurality of STA groups, respectively (Elsherif et al., [0067] the STA selection or participation and scheduling in the UL MU-MIMO transmission may be based at least in part on the parameters obtained or estimated based on the first UL-triggered PPDU, where each of the parameters may be considered in selecting and scheduling the STAs).

Regarding claim 4, Elsherif et al. - Chu et al. disclose the grouping criterion comprises an RSSI similarity criterion (Elsherif et al., [0071] the AP may identify a target RSSI for inclusion in the trigger frame, based on which STAs will be excluded from communicating during the UL MU-MIMO transmission, if their RSSI is lower than the threshold at the given MCS) corresponding to a similarity between the two or more RSSI values corresponding to the two or more STAs (Chu et al., [Col 24, ln 34 - 42] the group is established through negotiation and members of a group have a same set of ranging measurement capabilities, where the target RSSI subfield includes a value indicating a target receive signal power of the UL MU transmission by the client stations).  The motivation is the same as in claim 1.

Regarding claim 5, Elsherif et al. - Chu et al. disclose determining the group of two or more STAs to include N STAs (Elsherif et al., [0070] when selection and scheduling of the STAs is based on correlation metrics and EVM, the AP may select STAs having EVMs or correlation metrics that meet a specific threshold), and to apply the grouping criterion to identify from the plurality of STAs the N STAs having RSSI values which are closest to each other (Elsherif et al., [0071] the AP may identify a target RSSI for inclusion in the trigger frame, based on which STAs will be excluded from communicating during the UL MU-MIMO transmission, if their RSSI is lower than the threshold at the given MCS).

Regarding claim 6, Elsherif et al. - Chu et al. disclose the grouping criterion comprises an RSSI difference threshold (Elsherif et al., [0071] when selection and scheduling of the STAs is based on target RSSI selection, the AP may utilize the estimated RSSI for each STA based on the first UL-triggered PPDU), a difference between a highest RSSI of the two or more RSSIs and a lowest RSSI of the two or more RSSIs is less than the RSSI difference threshold (Elsherif et al., [0071] the AP may identify a target RSSI for inclusion in the trigger frame, based on which STAs will be excluded from communicating during the UL MU-MIMO transmission, if their RSSI is lower than the threshold at the given MCS)

Regarding claim 7, Elsherif et al. - Chu et al. disclose the trigger frame comprises two or more Modulation and Coding Scheme (MCS) values for transmission of the two or more control frames, respectively (Elsherif et al., [0066] the AP may estimate a modulation coding scheme (MCS) for each STA based on the estimated EVM), the two or more MCS values within a predefined MCS range (Elsherif et al., [0066] the PHY rate may be predetermined or defined for different MCS values).

Regarding claim 8, Elsherif et al. - Chu et al. disclose the trigger frame comprises two or more identical Modulation and Coding Scheme (MCS) values for transmission of the two or more control frames, respectively (Elsherif et al., [0060] by ensuring that each device uses the maximum MCS, transmission throughput during the UL MU-MIMO transmission may be improved or maximized).

Regarding claim 9, Elsherif et al. - Chu et al. disclose the trigger frame is configured to trigger the two or more control frames to have a same fixed size (Elsherif et al., [0067] the STA selection or participation and scheduling in the UL MU-MIMO transmission may be based at least in part on the parameters obtained or estimated based on the first UL-triggered PPDU, where each of the parameters may be considered in selecting and scheduling the STAs).

Regarding claim 10, Elsherif et al. - Chu et al. disclose determining a count of STAs to be included in the group of two or more STAs based on one or more parameters corresponding to the TB MU UL OFDMA control frame transmission (Elsherif et al., [0063] the AP may use the obtained/estimated parameters to determine groups of STAs to participate in UL MU-MIMO transmissions, where the correlation metric may be inferred from a condition number of the UL MU-MIMO channel).

Regarding claim 11, Elsherif et al. - Chu et al. disclose determining a count of STAs to be included in the group of two or more STAs (Elsherif et al., [0069] When selection and scheduling of the STA is based on the buffer status information, the AP may select and schedule STAs to communicate during the UL MU-MIMO transmission based on a MAC efficiency) based on a data size of the two or more control frames to be included in the TB MU UL OFDMA control frame transmission (Elsherif et al., [0069] the AP may use the received buffer status information for each STA in combination with the determined MCS recommendation for each STA, based on the PER and/or EVM estimates, to identify the efficiencies of the STAs and then select a subset of the STAs accordingly, in relation to [0085] the responses to the BSRP frames may contain only buffer status report (BSR) information).

Regarding claim 12, Elsherif et al. - Chu et al. disclose maintaining a database comprising a plurality of RSSI values corresponding to the plurality of STAs, respectively (Elsherif et al., [0071] the AP may use the estimated RSSI values to update long-term RSSI tracking values for each of the STAs for a particular MCS), and to identify whether a STA of the plurality of STAs is to be included in the group of two or more STA based on whether an RSSI value corresponding to the STA meets the grouping criterion (Elsherif et al., [0071] the AP may identify a target RSSI for inclusion in the trigger frame, based on which STAs will be excluded from communicating during the UL MU-MIMO transmission, if their RSSI is lower than the threshold at the given MCS).

Regarding claim 14, Elsherif et al. - Chu et al. disclose the grouping criterion is based on a Quality of Service (QoS) criterion (Chu et al., [Col 24, 34 - 34]  the ranging measurement readiness packets transmitted by the client stations include one or more of a quality of service (QoS) null frame) configured to identify whether a STA is to be included in the group of two or more STAs based on a QoS requirement for a traffic flow of the STA (Elsherif et al., [0064] a media access control circuit (MAC) of the AP may obtain the buffer status information for each STA from a quality of service (QoS) null field of the first UL-triggered PPDU).  The motivation is the same as in claim 1.

Regarding claim 15, Elsherif et al. - Chu et al. disclose the grouping criterion is based on a scheduling criterion configured to identify whether a STA is to be included in the group of two or more STAs based on a frequency of scheduling UL transmissions from the STA (Elsherif et al., [0076] the first UL-triggered PPDU may be scheduled or “triggered” based on one or more of a predetermined period for all or a sub-set of STAs, a determination that a timer or period has elapsed without an update to any of the STAs scheduled in the upcoming UL MU-MIMO transmission).

Regarding claim 16, Elsherif et al. - Chu et al. disclose the grouping criterion is based on a size criterion configured to identify whether a STA is to be included in the group of two or more STAs based on a size of a control frame from the STA to be included in the TB MU UL OFDMA control frame transmission (Elsherif et al., [0073] the trigger frame may specify particular GI and/or LTF parameters for the STAs to use for the first UL-triggered PPDU and estimate resulting PERs for the STAs based on the specified GI and LTF parameters).

Regarding claim 18, Elsherif et al. - Chu et al. disclose the wireless communication device is an Access Point (AP) (Elsherif et al., FIG. 1, AP 104, in relation to FIG. 2, 202).

Regarding claim 19, Elsherif et al. - Chu et al. disclose a radio to transmit the trigger frame, and to receive the TB MU UL OFDMA control frame transmission (Elsherif et al., FIG. 2, transceiver 214), one or more antennas connected to the radio (Elsherif et al., FIG. 2, antenna 216), a memory (Elsherif et al., FIG. 2, memory 206) to store data processed by the wireless communication device, and a processor (Elsherif et al., FIG. 2, processor 204) to execute instructions of an operating system (Elsherif et al., [0035] the instructions, when executed by the one or more processors, cause the processing system to perform the various functions).

Regarding claim 20, Elsherif et al. discloses product comprising one or more tangible computer-readable non- transitory storage media (Elsherif et al., FIG. 2, memory 206) comprising computer-executable instructions operable to, when executed by at least one processor (Elsherif et al., FIG. 2, processor 204), enable the at least one processor to cause a wireless communication device (Elsherif et al., [0035] the instructions, when executed by the one or more processors, cause the processing system to perform the various functions) to: 
based on a grouping criterion (Elsherif et al., [0060] scheduling UL MU-MIMO transmission may involve selecting modulation coding schemes (MCSs) for each device participating in the UL MU-MIMO transmission, where the selected MCS for each device may be the maximum MCS that the device can support), select from a plurality of wireless communication stations (STAs) a group of two or more STAs (Elsherif et al., [0060] by ensuring that each device uses the maximum MCS, transmission throughput during the UL MU-MIMO transmission may be improved or maximized, in relation to [0063] the AP may use obtained/estimated parameters to determine groups of STAs to participate in UL MU-MIMO transmissions) for a Trigger-Based (TB) Multi-User (MU) UL Orthogonal- Frequency-Division-Multiple-Access (OFDMA) control frame transmission to be communicated from the group of two or more STAs to the wireless communication device (Elsherif et al., [0060] the first UL-triggered PPDU may be identified as a Training HE TB PPDU and may provide the STAs with one or more variables or parameters to include in the first UL-triggered PPDU being triggered), 
the grouping criterion based on two or more Received Signal Strength Indicator (RSSI) values corresponding to the two or more STAs, respectively (Elsherif et al., [0060] the scheduling may involve selecting a target received signal strength indicator (RSSI) for each participating device for the UL MU-MIMO transmission); 
transmit a trigger frame to trigger the TB MU UL OFDMA control frame transmission (Elsherif et al., [0062] the AP may perform an arbitration interframe spacing (AIFS) or other backoff procedure and then transmits a trigger frame, in relation to [0080] once the groups of STAs are determined, the AP transmits a trigger frame scheduling the UL MU-MIMO transmission), the trigger frame comprising two or more STA Identifiers (IDs) to identify the two or more STAs, respectively (Elsherif et al., [0062] the trigger frame is transmitted from the AP to the STAs, requesting that each of the STAs submit a first UL-triggered PPDU in advance of their intended UL MU-MIMO transmissions, in relation to [0080] the trigger frame may indicate which STAs are scheduled to transmit their data in the UL MU-MIMO transmission that is to begin immediately following the trigger frame, where whenever a STA receives a trigger frame with an AID matching the AID of the STA, the STA should respond immediately); and 
process the TB MU UL OFDMA control frame transmission from the group of two or more STAs (Elsherif et al., [0063] based on the first UL-triggered PPDUs received from the one or more STAs, the one or more APs may obtain and/or estimate one or more of the following parameters: buffer status information for a corresponding STA; carrier frequency offset (CFO) estimate for each responding STA; a correlation metric per UL MU-MIMO group (correlation metric between the channels of the STAs in the UL MU-MIMO group); RSSI per STA; error vector magnitude (EVM) for each STA; packet error rate (PER) for each STA), the TB MU UL OFDMA control frame transmission comprising two or more control frames from the two or more STAs, respectively (Elsherif et al., [0063] after the trigger frame/ Training HE TB PPDU is transmitted from the one or more APs to the one or more STAs, the one or more STAs each transmits the first UL-triggered PPDU), 
wherein the two or more control frames comprise at least one of a Buffer Status Report (BSR) wherein the two or more control frames comprise at least one of a Buffer Status Report (BSR) (Elsherif et al., [0064] a media access control circuit (MAC) of the AP may obtain the buffer status information for each STA from a quality of service (QoS) null field of the first UL-triggered PPDU, where the buffer status information may provide an indication of whether the STA has data to transmit UL and/or an amount of data to transmit UL, in relation to [0082] the trigger frame may be a buffer status report poll (BSRP) trigger frame).
Elsherif et al. does not expressly disclose control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR).
Chu et al., for example from an analogous field of endeavor (Chu et al., [Col 15, ln 46 - 55] an AP determines a client station as present within its transmission range if a corresponding NDP from the client station was received in an UL MU transmission and the AP transmits a DL PPDU having a trigger frame configured to prompt at least some of the determined client stations (STAs) to transmit, as part of an UL MU transmission, respective ranging measurement request packets indicative of respective requests for participation in the MU ranging measurement procedure) discloses control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) (Chu et al., [Col 17, ln 16 - 34] trigger frame variants includes any suitable combination of two or more of a basic trigger for soliciting an UL MU transmission having basic user data, a beamforming report poll (BRP) trigger for soliciting an UL MU transmission having beamforming training feedback, a buffer status report poll (BSRP) trigger for soliciting an UL MU transmission having information regarding how much user data is buffered at client stations for transmission to the AP, a bandwidth query report poll (BQRP) trigger for soliciting an UL MU transmission having bandwidth query reports indicative of channel bandwidth availabilities at client stations) an NDP feedback report poll (NFRP) trigger for soliciting an UL MU transmission having NDPs as feedback, trigger frame in a PPDU).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) as taught by Chu et al. with the system of Elsherif et al. in order to allow for a more optimized measurement feedback packet (Chu et al., [Col 17, ln 40 - 45]).

Regarding claim 21, Elsherif et al. - Chu et al. disclose identifying the plurality of STAs to be scheduled for UL control frame transmission (Elsherif et al., [0064] the PHY may also determine correlation metrics for each STA in the UL MU-MIMO group to be scheduled for either the first UL-triggered PPDU or the second UL-triggered PPDU);
group the plurality of STAs into a plurality of STA groups based on the grouping criterion (Elsherif et al., [0064] the correlation metrics may be communicated to the MAC for use in scheduling and/or grouping STAs for the UL MU-MIMO transmission); and
schedule a plurality of TB MU UL OFDMA control frame transmissions from the plurality of STA groups, respectively (Elsherif et al., [0067] the STA selection or participation and scheduling in the UL MU-MIMO transmission may be based at least in part on the parameters obtained or estimated based on the first UL-triggered PPDU, where each of the parameters may be considered in selecting and scheduling the STAs).

Regarding claim 22, Elsherif et al. - Chu et al. disclose the grouping criterion comprises an RSSI similarity criterion (Elsherif et al., [0071] the AP may identify a target RSSI for inclusion in the trigger frame, based on which STAs will be excluded from communicating during the UL MU-MIMO transmission, if their RSSI is lower than the threshold at the given MCS) corresponding to a similarity between the two or more RSSI values corresponding to the two or more STAs (Chu et al., [Col 24, ln 34 - 42] the group is established through negotiation and members of a group have a same set of ranging measurement capabilities, where the target RSSI subfield includes a value indicating a target receive signal power of the UL MU transmission by the client stations).  The motivation is the same as in claim 20.

Regarding claim 23, Elsherif et al. - Chu et al. disclose maintaining a database comprising a plurality of RSSI values corresponding to the plurality of STAs, respectively (Elsherif et al., [0071] the AP may use the estimated RSSI values to update long-term RSSI tracking values for each of the STAs for a particular MCS), and to identify whether a STA of the plurality of STAs is to be included in the group of two or more STA based on whether an RSSI value corresponding to the STA meets the grouping criterion (Elsherif et al., [0071] the AP may identify a target RSSI for inclusion in the trigger frame, based on which STAs will be excluded from communicating during the UL MU-MIMO transmission, if their RSSI is lower than the threshold at the given MCS).

Regarding claim 24, Elsherif et al. discloses an apparatus of a wireless communication device (Elsherif et al., FIG. 1 access point (AP)/controller 104 in relation to FIG. 2), the apparatus comprising: 
means (Elsherif et al., FIG. 2, processor 204) for, based on a grouping criterion (Elsherif et al., [0060] scheduling UL MU-MIMO transmission may involve selecting modulation coding schemes (MCSs) for each device participating in the UL MU-MIMO transmission, where the selected MCS for each device may be the maximum MCS that the device can support), selecting from a plurality of wireless communication stations (STAs) a group of two or more STAs (Elsherif et al., [0060] by ensuring that each device uses the maximum MCS, transmission throughput during the UL MU-MIMO transmission may be improved or maximized, in relation to [0063] the AP may use obtained/estimated parameters to determine groups of STAs to participate in UL MU-MIMO transmissions) for a Trigger-Based (TB) Multi- User (MU) UL Orthogonal-Frequency-Division-Multiple-Access (OFDMA) control frame transmission to be communicated from the group of two or more STAs to the wireless communication device (Elsherif et al., [0060] the first UL-triggered PPDU may be identified as a Training HE TB PPDU and may provide the STAs with one or more variables or parameters to include in the first UL-triggered PPDU being triggered), 
the grouping criterion based on two or more Received Signal Strength Indicator (RSSI) values corresponding to the two or more STAs, respectively (Elsherif et al., [0060] the scheduling may involve selecting a target received signal strength indicator (RSSI) for each participating device for the UL MU-MIMO transmission); 
means (Elsherif et al., FIG. 2, transceiver 214) for causing the wireless communication device to transmit a trigger frame to trigger the TB MU UL OFDMA control frame transmission (Elsherif et al., [0062] the AP may perform an arbitration interframe spacing (AIFS) or other backoff procedure and then transmits a trigger frame, in relation to [0080] once the groups of STAs are determined, the AP transmits a trigger frame scheduling the UL MU-MIMO transmission), the trigger frame comprising two or more STA Identifiers (IDs) to identify the two or more STAs, respectively (Elsherif et al., [0062] the trigger frame is transmitted from the AP to the STAs, requesting that each of the STAs submit a first UL-triggered PPDU in advance of their intended UL MU-MIMO transmissions, in relation to [0080] the trigger frame may indicate which STAs are scheduled to transmit their data in the UL MU-MIMO transmission that is to begin immediately following the trigger frame, where whenever a STA receives a trigger frame with an AID matching the AID of the STA, the STA should respond immediately); and 
means for processing (Elsherif et al., FIG. 2, processor 204) the TB MU UL OFDMA control frame transmission from the group of two or more STAs (Elsherif et al., [0063] based on the first UL-triggered PPDUs received from the one or more STAs, the one or more APs may obtain and/or estimate one or more of the following parameters: buffer status information for a corresponding STA; carrier frequency offset (CFO) estimate for each responding STA; a correlation metric per UL MU-MIMO group (correlation metric between the channels of the STAs in the UL MU-MIMO group); RSSI per STA; error vector magnitude (EVM) for each STA; packet error rate (PER) for each STA), the TB MU UL OFDMA control frame transmission comprising two or more control frames from the two or more STAs, respectively (Elsherif et al., [0063] after the trigger frame/ Training HE TB PPDU is transmitted from the one or more APs to the one or more STAs, the one or more STAs each transmits the first UL-triggered PPDU), 
wherein the two or more control frames comprise at least one of a Buffer Status Report (BSR) (Elsherif et al., [0064] a media access control circuit (MAC) of the AP may obtain the buffer status information for each STA from a quality of service (QoS) null field of the first UL-triggered PPDU, where the buffer status information may provide an indication of whether the STA has data to transmit UL and/or an amount of data to transmit UL, in relation to [0082] the trigger frame may be a buffer status report poll (BSRP) trigger frame).
Elsherif et al. does not expressly disclose control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR).
Chu et al., for example from an analogous field of endeavor (Chu et al., [Col 15, ln 46 - 55] an AP determines a client station as present within its transmission range if a corresponding NDP from the client station was received in an UL MU transmission and the AP transmits a DL PPDU having a trigger frame configured to prompt at least some of the determined client stations (STAs) to transmit, as part of an UL MU transmission, respective ranging measurement request packets indicative of respective requests for participation in the MU ranging measurement procedure) discloses control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) (Chu et al., [Col 17, ln 16 - 34] trigger frame variants includes any suitable combination of two or more of a basic trigger for soliciting an UL MU transmission having basic user data, a beamforming report poll (BRP) trigger for soliciting an UL MU transmission having beamforming training feedback, a buffer status report poll (BSRP) trigger for soliciting an UL MU transmission having information regarding how much user data is buffered at client stations for transmission to the AP, a bandwidth query report poll (BQRP) trigger for soliciting an UL MU transmission having bandwidth query reports indicative of channel bandwidth availabilities at client stations) an NDP feedback report poll (NFRP) trigger for soliciting an UL MU transmission having NDPs as feedback, trigger frame in a PPDU).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine control frames comprising a Beamforming Report (BFR), a Bandwidth Query Report (BQR), or a Null-Data Packet (NDP) Feedback Report (NFR) as taught by Chu et al. with the system of Elsherif et al. in order to allow for a more optimized measurement feedback packet (Chu et al., [Col 17, ln 40 - 45]).

Regarding claim 25, Elsherif et al. - Chu et al. disclose means (Elsherif et al., FIG. 2, processor 204) for determining the group of two or more STAs to include N STAs (Elsherif et al., [0070] when selection and scheduling of the STAs is based on correlation metrics and EVM, the AP may select STAs having EVMs or correlation metrics that meet a specific threshold), and applying the grouping criterion to identify from the plurality of STAs the N STAs having RSSI values which are closest to each other (Elsherif et al., [0071] the AP may identify a target RSSI for inclusion in the trigger frame, based on which STAs will be excluded from communicating during the UL MU-MIMO transmission, if their RSSI is lower than the threshold at the given MCS).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif et al. - Chu et al., as applied to claim 1, further in view of Silverman et al. (US 20200287633 A1).
Regarding claim 3, Elsherif et al. - Chu et al. do not expressly disclose determining a sorted order of the plurality of STAs according to RSSI values of the plurality of STAs, and to group the plurality of STAs into the plurality of STA groups based on the sorted order of the plurality of STAs.
Silverman et al., for example, from an analogous field of endeavor (Silverman et al., [0028] an access point allocates radio resources to wireless devices based on their respective signal strength) discloses the wireless communication device to determine a sorted order of the plurality of STAs according to RSSI values of the plurality of STAs (Silverman et al., [0032] the access point sorts the wireless devices in descending order from the wireless device with the highest signal strength to the wireless device with the lowest signal strength, alternatively, the access point may sort the wireless device in ascending order of signal strength), and 
to group the plurality of STAs into the plurality of STA groups based on the sorted order of the plurality of STAs (Silverman et al., [0032] the access point orders the wireless devices based on the corresponding measures of signal strength).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless communication device to determine a sorted order of the plurality of STAs according to RSSI values of the plurality of STAs, and to group the plurality of STAs into the plurality of STA groups based on the sorted order of the plurality of STAs as taught by Silverman et al. with the combined system of Elsherif et al. - Chu et al. in order to assign available RUs to the wireless devices (Silverman et al., [0033]).

Regarding claim 13, Elsherif et al. - Chu et al. disclose dynamically updating the group of two or more STAs based on the dynamically updated RSSI values (Elsherif et al., [0071] based on the long-term RSSI and estimated RSSI values for the STAs and the recommended MCS for each STA, the AP may identify a target RSSI for inclusion in the trigger frame, based on which STAs will be excluded from communicating during the UL MU-MIMO transmission, if their RSSI is lower than the threshold at the given MCS).
Elsherif et al. - Chu et al. do not expressly disclose dynamically updating the database to comprise dynamically updated RSSI values by dynamically updating an RSSI value corresponding to a STA based on a transmission received from the STA.
Silverman et al., for example, from an analogous field of endeavor (Silverman et al., [0028] an access point allocates radio resources to wireless devices based on their respective signal strength) discloses dynamically updating the database to comprise dynamically updated RSSI values by dynamically updating an RSSI value corresponding to a STA based on a transmission received from the STA (Silverman et al., [0032] the access point may update the stored RSSI value for each wireless device when the access point receives a transmission from the wireless device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine dynamically updating the database to comprise dynamically updated RSSI values by dynamically updating an RSSI value corresponding to a STA based on a transmission received from the STA as taught by Silverman et al. with the system of Elsherif et al. - Chu et al. in order to assign available RUs to the wireless devices (Silverman et al., [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Asterjadhi et al. (US 20180205441 A1) is cited to show a trigger frame that includes a new trigger type that indicates what type of feedback is requested and/or what the request is, and the trigger frame provides a range of associations identifiers (AIDs) that maps them to the <L, R> and each polled station may be allowed to transmit, feedback in a feedback response PPDU, not just a single bit but rather multiple bits in response to the trigger frame, and solicit feedback/NDP feedback from a set of stations or one or multiple STAs and allocate resources for feedback response transmission by providing an indication of the resources corresponding to the resource block  for providing the feedback, which is similar to aspects of the claimed invention. 
KIM et al. (US 20190268850 A1) is cited to show a UL MU transmission scheme that may be used in an 802.11ax system initialized when an AP transmits a trigger frame to a plurality of STAs, where the trigger frame may include UL MU allocation information, resource location and size, STA IDs, an MCS, and an MU type, MIMO, OFDMA, the trigger frame may also include a Spatial Stream (SS) Allocation subfield that provides information about a spatial stream of a PPDU transmitted in response to the trigger frame, a Modulation and Coding Scheme (MCS) subfield indicating an MCS to be applied to the PPDU, and a Target Received Signal Strength Indicator (RSSI) subfield indicating a target RSSI for the PPDU, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416